Case: 18-40558      Document: 00514957451         Page: 1    Date Filed: 05/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 18-40558
                                                                                FILED
                                                                            May 15, 2019
                                                                           Lyle W. Cayce
ERNEST D. NEWMAN,                                                               Clerk

                                                 Plaintiff-Appellant,

v.

WARDEN HARRIS, Head Warden – Polunsky Unit; WARDEN LAMB,
Assistant Warden – Polunsky Unit; M. NEUMAN, Captain, Shift Supervisor –
Polunsky Unit; LIEUTENANT BEVERLY, Supervisor – Polunsky Unit;
SERGEANT TOLLEY, 8 Building Sgt – Polunsky Unit,

                                                 Defendants-Appellees.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:17-CV-108


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Ernest D. Newman, Texas prisoner # 1892170, moves for leave to
proceed in forma pauperis (IFP) in his appeal from the dismissal of his civil
rights complaint. The district court dismissed Newman’s complaint because
Newman has accumulated at least three strikes under 28 U.S.C. § 1915(g) and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40558      Document: 00514957451        Page: 2    Date Filed: 05/15/2019


                                    No. 18-40558

is therefore barred from proceeding IFP unless he is under imminent danger
of serious physical injury. See id. § 1915(g). 1
      Under § 1915(g), a prisoner may not proceed IFP in a civil action or in
an appeal of a judgment in a civil action if the prisoner has, on three or more
prior occasions, while incarcerated, brought an action or appeal that was
dismissed as frivolous or for failure to state a claim, unless the prisoner is
under imminent danger of serious physical injury. To determine whether
Newman has satisfied the imminent-danger exception to § 1915(g), this court
looks at whether he has shown that he was in imminent danger at the time he
filed his complaint or notice of appeal IFP. Baños v. O’Guin, 144 F.3d 883,
884–85 (5th Cir. 1998).
      Newman’s argument that § 1915(g)’s imminent-danger requirement is
not limited to bodily injury is contrary to the statute’s plain meaning. His
allegation that he has established imminent danger because he was physically
harmed in the past is insufficient to overcome § 1915(g). See Baños, 144 F.3d
at 884–85. His allegation that he is in ongoing imminent danger is conclusory.
Therefore, Newman has not shown that the imminent-danger exception to the
§ 1915(g) bar should be applied to his current complaint. See Baños, 144 F.3d
at 885. Accordingly, Newman’s motion for leave to proceed IFP is DENIED
and his appeal is DISMISSED as FRIVOLOUS. See, e.g., Baugh v. Taylor, 117
F.3d 197, 202 & n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.
      This is not the first time Newman has moved to proceed IFP as a
sanctioned litigant and failed to demonstrate that he was in imminent danger
of serious physical injury or that he would present a nonfrivolous issue for


      1  Newman received strikes in the following appeals: Newman v. Brock, No. 00-40959,
(5th Cir. Feb. 14, 2001); Newman v. Johns, No. 00-41176, (5th Cir. Apr. 11, 2002); Newman
v. Woods, No. 01-41359, (5th Cir. May 10, 2001).



                                           2
    Case: 18-40558     Document: 00514957451      Page: 3    Date Filed: 05/15/2019


                                  No. 18-40558

appeal. See Newman v. Exec. Director of the Tex. Dept. of Criminal J. et al.,
No. 14-20495 (5th Cir. April 29, 2016) (per curiam), Newman v. Quarterman,
et al., No. 08-20466 (5th Cir. Mar. 17, 2009). Because Newman continues to
file frivolous pleadings, IT IS ORDERED that Newman pay a monetary
sanction in the amount of $100 payable to the clerk of this court. Until this
sanction is paid, Newman is BARRED from filing any pleading in this court or
any court subject to its jurisdiction unless he first obtains leave of the court in
which he seeks to file a pleading.
      Further, Newman is WARNED that any future frivolous, repetitive, or
otherwise abusive filings will invite the imposition of additional sanctions,
which might include dismissal, further monetary sanctions, and restrictions
on his ability to file pleadings in this court and any court subject to this court’s
jurisdiction. Newman should review any pending appeals and actions and
move to dismiss any that are frivolous, repetitive, or otherwise abusive.




                                         3